Citation Nr: 1403449	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-44 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for head tremors, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral arm tremors (claimed as left hand tremors and right and left arm tremors), to include as due to herbicide exposure.

3.  Entitlement to service connection for a prostate disorder.



REPRESENTATION

Appellant represented by:	Michelle D. Powers, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968, to include service in the Republic of Vietnam from June 1967 to June 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran is now represented by the above-named accredited representative and a VA Form 21-22a is of record.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in October 2011.  A transcript of the hearing is of record.

In February 2012, the Board denied the Veteran's claim of entitlement to service connection for a prostate disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the parties and remanded the matter to the Board.

In the February 2012 decision, the Board also remanded the remaining service connection claims on appeal for further development.  While the case was on remand, the Agency of Original Jurisdiction (AOJ) granted service connection for an inguinal hernia in a December 2012 rating decision.  Thereafter, the AOJ granted service connection for gastroesophageal reflux disease (GERD) (claimed as a gastric disorder) in a February 2013 rating decision.  Thus, these issues are not currently before the Board, and no further consideration is necessary.  The remaining claims as stated above have since been returned to the Board for appellate review.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to an increased evaluation for GERD has been raised by the record in a May 2013 written submission.  Nonetheless, VBMS reflects that the AOJ has started development on this pending claim.  Thus, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for head tremors and bilateral arm tremors (claimed as left hand tremors and right and left arm tremors), to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


FINDING OF FACT

A prostate disorder is related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a prostate disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  However, in the decision below, the Board has granted the Veteran's claim for service connection for a prostate disorder, which represents a full grant of this benefit sought on appeal.  Thus, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is warranted for a prostate disorder.

The Veteran contends that his current prostate disorder is related to his in-service symptomatology, which he has experienced on an intermittent basis since service.  See, e.g., November 2009 VA examination report (symptoms improved after in-service treatment but continued to experience difficulty with urinary stream and hesitancy "off and on" for years since military service); Bd. Hrg. Tr. at 5 (experienced same symptoms after service).

The Veteran's service treatment records show complaints of left groin pain in August 1966 with a provisional diagnosis of a left inguinal hernia.  A treatment record later that month shows cessation of the left groin pain with discomfort attributed to probable prostatitis.  A January 1967 treatment record also shows complaints related to urination with continuing complaints of terminal dysuria on follow-up examination the following month.  A March 1967 treatment record further shows a history of prostatitis with cystoscopy.  During the Veteran's June 1968 separation examination, the relevant body systems were found to be "normal," including the anus and rectum (hemorrhoids, fistulae, prostate, if indicated).  At that time, the Veteran also denied a history of frequent or painful urination.

The earliest record of the Veteran's post-service treatment and complaints of urinary problems is dated in February 2001, when he reported nocturia one to two times each night; a related assessment was not provided at that time.  He again reported urinary problems in August 2007, following lumbar spine surgery.  Upon consultation later that month, the Veteran was diagnosed with hypertrophy (benign) of the prostate with urinary obstruction and other lower urinary tract, for which he has received ongoing treatment from his private urologist, Dr. K.B. (initials used to protect privacy).  The Veteran has indicated that he sought post-service treatment for prostate complaints as early as the 1970s; however, he noted that those treatment records are no longer available.  See, e.g., October and November 2010 written statements; Bd. Hrg. Tr. at 4.

Following a November 2009 VA examination, the Veteran was diagnosed with benign prostatic hypertrophy with lower urinary tract symptoms (noted as slow stream and nocturia, made worse by his back surgery).  The VA examiner determined that it was less likely than not that the Veteran's isolated bout of prostatitis in the military was linked to his current prostate disorder or urinary tract symptoms.  In so finding, the examiner reviewed the claims file and considered the Veteran's reports of in-service symptoms, noting that the Veteran reported that his symptoms did improve after treatment, but continued "off and on" after his military service.  The examiner also noted that the Veteran had several years after service of normal urinary function, with the sum of these considerations making it difficult to connect the isolated in-service prostatitis flare to his current disorder.

In a July 2010 statement, Dr. K.B. indicated that he had been treating the Veteran since 2007 for numerous prostate issues and irritative lower urinary tract symptoms, which he stated the Veteran had experienced for many years.  Dr. K.B. also noted that he reviewed medical records dating back to November 1966.  He observed that the Veteran developed these symptoms while serving in the military and that his symptoms persist today and have been irritative and painful.  He stated that the medical condition definitely began while the Veteran was on active duty, and it was his opinion that it was more likely than not that the disorder developed as a result of his military service.

In a December 2012 statement, Dr. K.B. again noted that the Veteran had a long history of prostatitis and that his obstructive and irritative symptoms during episodes waxed and waned in severity.  He stated that all patients with chronic prostatitis (inflammatory state) experience episodes of worsening severity punctuated by episodes of decreased symptoms and that the disease process persists as a long-term process with symptoms coming and going.

In regard to the elements of service connection, the record shows that the Veteran has a current prostate disorder diagnosis.  The Board also finds that the Veteran's report of in-service symptoms credible.  Furthermore, the record raises a reasonable doubt as to whether the Veteran's current prostate disorder had its onset during service.
As noted above, the Veteran's service treatment records show complaints and treatment for urinary/prostate-related problems.  In addition, laypersons are competent to report as to observable symptoms and experiences, such as difficulty with urination, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the Veteran to be competent and credible in his statements regarding his in-service symptoms and the history of symptomatology, and there is no reason to doubt him other than the lack of contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1336-37.  In this regard, the reported history has remained consistent through the course of the appeal.

In addition, both the VA examiner and Dr. K.B. considered the Veteran's report of in-service symptoms in forming their opinions.  A medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006).  Here, the Board has found the Veteran's statements of in-service symptoms competent and credible.  Dr. K.B.'s opinion based on these symptoms and the waxing and waning nature of the symptoms following service provides evidence that these in-service symptoms are related to his current prostate disorder.  In contrast, the equally probative opinion of the VA examiner weighs against the claim.

Based on the foregoing, the Board finds that there is at least an approximate balance of positive and negative evidence related to the Veteran's claim.  Specifically, the record raises a reasonable doubt as to whether the Veteran's current prostate disorder began during service.  Accordingly, resolving all reasonable doubt in the favor of the Veteran, the Board concludes that service connection for a prostate disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a prostate disorder is granted.
REMAND

The Veteran was afforded a VA examination in February 2012 and was diagnosed, in relevant part, with essential tremor.  The examiner determined that the Veteran did not have Parkinson's disease and that the essential tremor was not related to his military service.

In an April 2012 clarifying opinion, the VA examiner confirmed his determination that the Veteran had essential tremor of the extremities and head, noting the history of the Veteran's symptoms, as well as his history of herbicide exposure earlier in the report.  He also noted that the causes of essential tremor were unknown, but that it was not a disorder related to Parkinson's disease.

On review, while the VA examiner addressed some of the pertinent medical issues, the opinion does not clearly address the Veteran's causal theory regarding his herbicide exposure during service.  Thus, the Board finds that a clarifying VA medical opinion is needed to have sufficient medical evidence to decide the Veteran's remaining claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims file to the February/April 2012 VA examiner, or, if he is not available, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current tremors.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.  See, e.g., May 2007 VA Agent Orange Registry examination; December 2008 statement from Dr. J.C. (postural tremor); May 2011 VA neurology consultation (essential tremor).

The Veteran has contended that his current tremors are a result of his exposure to Agent Orange during service.  The Veteran's service records confirm that he served in the Republic of Vietnam during a period in which exposure to herbicides is presumed.

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current tremor disorders of the Veteran's head and bilateral upper extremities.  For each disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's military service, to include his herbicide exposure therein (notwithstanding the fact that such an association may not be presumptive). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


